Citation Nr: 1624476	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  

2. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus
type II with impotence and bilateral diabetic retinopathy.

3. Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right foot.

4. Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left foot.

5. Entitlement to a total disability rating due to individual unemployability (TDIU), prior to December 14, 2010.  




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the RO increased the rating for the Veteran's service-connected PTSD with depressive disorder to 50 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran originally requested a Board hearing in his June 2010 substantive appeal, but withdrew that request in September 2011.  No other hearing request remains pending.  
	
In March 2014, the Board remanded the case for further evidentiary development.  The case is once again before the Board.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to ischemic heart disease and PTSD prior to December 14, 2010, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity.  It has not been manifested by occupational and social impairment with deficiencies in most areas.

2. Throughout the entire period on appeal, the Veteran's diabetes mellitus with impotence and retinopathy has required insulin and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.

3. Since December 2, 2015, the Veteran has experienced urinary frequency associated with diabetes mellitus that has been manifested by awakening to void two times per night.

4. For the period prior to October 29, 2015, the Veteran's diabetic neuropathy of the right foot was manifested by mild incomplete paralysis.  Since October 29, 2015, it has resulted in moderate incomplete paralysis.

5. For the period prior to October 29, 2015, the Veteran's diabetic neuropathy of the left foot was manifested by mild incomplete paralysis.  Since October 29, 2015, it has resulted in moderate incomplete paralysis.

6. Prior to December 14, 2010, service connection was in effect for ischemic heart disease (rated as 60 percent disabling); PTSD (rated as 50 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); diabetic neuropathy of the left and right feet (each rated as 10 percent disabling); and residuals of a right hand fragment wound (rated as noncompensable), for a combined disability rating of 90 percent.

7. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's ischemic heart disease and PTSD have precluded him from securing or following a substantially gainful occupation since March 18, 2008.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a rating in excess of 20 percent for diabetes mellitus with impotence and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3. From December 2, 2015, the criteria for a separate 10 percent rating for urinary frequency secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115a, Diagnostic Code 7541. (2015).

4. From October 29, 2015, the criteria for a rating of 20 percent, but no higher, for moderate incomplete paralysis of the external popliteal nerve of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8621 (2015). 

5. From October 29, 2015, the criteria for a rating of 20 percent, but no higher, for moderate incomplete paralysis of the external popliteal nerve of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8621 (2015). 

6. The criteria for a TDIU have been met since March 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2009.  

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service VA and private treatment records, records from the Social Security Administration (SSA), and VA examination reports.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  In May 2014, a letter requesting clarification of the Veteran's diabetic neuropathy appeal was sent.  That letter also provided required notice concerning his claim of a TDIU solely due to his service-connected PTSD and depressive disorder.  In December 2015, a Statement of the Case was issued concerning the issue of entitlement to a TDIU prior to December 14, 2010.  The Veteran also underwent VA examinations for his service-connected PTSD, diabetes with impotence and diabetic retinopathy, and diabetic neuropathy in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

B. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. PTSD

The Veteran's PTSD with depressive disorder is currently rated as 50 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 
After review of the evidence of record, the Board finds that a higher rating for the Veteran's PTSD is not warranted at any time during the appeal period. 

The Veteran was first afforded a PTSD examination in April 2008.  He reported sleep problems, intrusive thoughts, isolation, nightmares two to four times a month, anxiety, hypervigilance, fair appetite, poor concentration, and diminished energy.  He stated that he was taking medicine that helped him sleep.  The Veteran reported that he previously worked eight years ago as a brick mason, and quit because of his heart and legs.  Concerning his social and family situation, he reported that he is married and close to his child, but has few friends and engages in limited recreational pursuits.  

Upon examination, the Veteran's thoughts were cogent and his mood was calm.  The Veteran was found to be appropriately dressed.  His affect was described as appropriate.  He denied homicidal or suicidal ideation or intent.  He presented no impairment of thought processes, communication, delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three with good memory.  He had adequate insight and judgment and intellectual capacity.  The examiner assigned a GAF score of 51.  The examiner stated that the Veteran was not working because of his physical condition, and reported that the Veteran was anxious, somewhat withdrawn, and sad.  

The Veteran was afforded another PTSD examination in September 2009.  He reported that he continued to isolate but was getting along with his wife better.  His activities included fishing, monthly bingo and watching television.  He denied suicide attempts, hallucinations, and violence.  He described sleep impairment as 4-6 hours of sleep even with medication.  

Upon examination, the Veteran was appropriately dressed with unremarkable psychomotor activity and speech and a cooperative attitude toward the examiner.  His affect was constricted and his mood anxious.  He was oriented times three and his attention was intact.  He did not suffer from delusions and understood the outcomes of his behavior with adequate insight.  The Veteran was found not to have inappropriate or obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, with good impulse control, no episodes of violence, and an ability to maintain personal hygiene.  His recent and immediate memory was found to be mildly impaired.  The examiner described his symptoms as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms occurred daily, and were of moderate intensity except nightmares and flashbacks which occurred 1-2 times per month.  The examiner assessed a GAF score of 52 and found that the Veteran exhibited moderately reduced reliability and productivity due to the symptoms of anxiety, depression, and poor concentration, but found that he was not totally impaired due to PTSD.

During a June 2011 private treatment session with Dr. F., a private neurologist, the Veteran reported difficulty sleeping, depression, anxiety, and memory loss.  The Veteran was found to be oriented times three with adequate short term memory, clear speech and appropriate affect.

The Veteran was examined again in March 2012.  The Veteran reported that he had lived with his wife for the last 40 years and that they resolved any disagreements.  He also got along well with his son, his son's girlfriend, and his grandchild and saw other family occasionally.  He reported that he watched television, fished, and performed chores.  He denied any psychiatric hospitalizations or suicidal or homicidal ideation.  The Veteran stated that his mood varied and he was sleeping well with the medications.

On examination the Veteran was found to be appropriately groomed and dressed. The examiner reported symptoms of anxiety and chronic sleep impairment. The Veteran was oriented times three.  Speech was linear and directed and the Veteran's mood was variable.  Affect was appropriate.  No significant thinking, attention, concentration, or memory problems were observed.  The examiner assessed occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Veteran was examined once more, in December 2015.  The Veteran reported symptoms similar to those reported during prior examinations.  He stated that he had contact with friends once every two weeks but avoided crowds and stayed mostly to himself and his wife.  He reported that he used to go fishing, but could no longer do so because of arthritis.  He attended church approximately once every three weeks.  He denied thoughts of self-harm but reported some memory problems.  He slept for approximately 6 hours per night.  He noted again that he retired in 2004 as a brick mason because of arthritis and back pains.  He had some volunteer work building church signs in 2008 and 2009.

The examiner noted anxiety and chronic sleep impairment and made observations consistent with prior examinations.   The examiner opined that the Veteran's symptoms affected his interpersonal relationships, attention, concentration & memory, and motivation and drive.  However, he opined that these symptoms would only cause moderate impairment.   

VA treatment records noted isolation, trouble sleeping, anxiety, and a depressed mood.  The Veteran's GAF score ranged from 66-68 from December 2008 to May 2009.  In February 2014, the Veteran reported that he felt that his PTSD was under control.  

The Board finds that the Veteran's PTSD most closely approximates the currently assigned 50 percent rating.  Throughout the appeal period, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  The Veteran reported strong relationships with his wife and family.  Although the Veteran reported that he no longer engages in fishing with friends, he attributed this to arthritis rather than PTSD.  The Veteran has denied suicidal ideation, and his speech has been found to be logical on VA examinations.  He was also found to be appropriately groomed and/or dressed on the VA examinations.  Moreover, the symptoms noted by the VA examiners, including depressed mood, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships are contemplated by the 50 percent rating criteria or by the criteria for lower evaluations.  While some of the Veteran's symptoms during this time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture, as evidenced during VA treatment and during the VA and private examinations, is in keeping with a 50 percent rating.  

The Board has also considered the Veteran's assertions as to his symptomatology and the severity of his condition.  Specifically, it notes the Veteran's December 2013 assertion that he suffers from difficulty sleeping, nightmares, and mood disorders which cause deficiencies in most areas.  However, the Board observes that these symptoms are contemplated by the 50 percent rating or by lower ratings.  Additionally, these symptoms were reported to the VA examiners who rendered findings that the Veteran's impairment was no greater than the level encompassed by the 50 percent rating.  The Board concludes that the findings during medical evaluations and treatment sessions are more probative than the Veteran's lay assertions concerning the impairment caused by his PTSD.  Concerning his assertion that he is unemployable due solely due to the effects of his PTSD, the Board will address this claim in its TDIU discussion.

Therefore, the Board finds that a rating in excess of 50 percent for PTSD with depressive disorder is not warranted at any time during the period under review.  

2. Diabetes 

The Veteran's diabetes is currently rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  In his December 2013 statement, the Veteran requested a higher rating based on the need to take insulin shots twice daily.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  In order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings, including a 60 percent rating, include the requirements for the 40 percent rating plus additional symptomatology.  Importantly, the criterion of regulation of activities for control of diabetes mellitus is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

A review of the record shows that while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, VA examiners in April 2008, March 2012, and October 2015 noted that the Veteran's diabetes mellitus does not require restrictions on the Veteran's activities to prevent hypoglycemia or to keep him from working.   

Ongoing treatment notes support the examiners' findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, VA treatment records from throughout the appeal period, including from November 2008, June 2009, July 2012, September 2013, August 2014, and May 2015, note that the Veteran was encouraged to undertake regular exercise.  In sum, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  

Collectively, the April 2008, September 2009, March 2012 and December 2015 VA examiners noted that, to the extent that the Veteran had had episodes of ketoacidosis or hypoglycemic reactions, the episodes did not require hospitalizations, and they caused him to see a diabetic care provider, at most, monthly or less often.  The April 2008 VA examiner noted that the Veteran had hypertension, but opined that it was not a consequence of diabetes because it is essential hypertension.  The April 2008 examiner also noted that the Veteran did not have peripheral vascular disease.  

As the Veteran points out, the VA examiners also noted that the Veteran takes insulin twice daily.  Unfortunately, a higher rating cannot be granted on this basis, because the rating criteria for diabetes mellitus are conjunctive, and the criterion of regulation of activities is required for any rating in excess of 20 percent.

In sum, the evidence shows that the Veteran's diabetes mellitus has not required regulation of activities, and thus does not warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for diabetes mellitus at any time during the course of the appeal. 

Turning to the Veteran's diabetic complications, the Board finds that a separate compensable rating is not warranted for the Veteran's impotence associated with diabetes mellitus.  In this regard, a review of VA treatment records is negative for any findings of deformity of the penis, nor has such been found by VA genitourinary examiners or asserted by the Veteran.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Therefore, a separate compensable rating for impotence is not warranted.  The Board notes the Veteran is already in receipt of special monthly compensation (SMC) for loss of use of a creative organ.  

A separate compensable rating is also unavailable for the Veteran's diabetic retinopathy.  The Veteran was afforded VA eye examinations in April 2008, September 2009, October 2012, and December 2015.  The examiners found that the Veteran had nonproliferative or minimal diabetic retinopathy of the left eye only, causing no effects on vision and no functional impairment; the Veteran's corrected visual acuity was reported as 20/25 (both eyes), 20/20 (right) and 20/25 (left), 20/20 (both eyes), and 20/40 or better (both eyes) on the April 2008, September 2009, March 2012, and December 2015 VA examinations respectively.  Therefore, a compensable rating under Diagnostic Code 6066 for impairment of visual acuity is not warranted.  The Veteran's visual fields were also found to be full.  See Diagnostic Code 6080.  VA treatment records do not reflect additional impairments in visual acuity or visual field issues.  While cataracts and glaucoma were found on the VA examinations, the April 2008 examiner opined that neither is related to diabetes, and provided rationales which were supported by the subsequent examiners: that there is no study showing diabetes as a cause of cataracts, and that the type of glaucoma found in the Veteran is not of a type that would be caused by diabetes or by treatment for diabetic retinopathy.  Therefore, a separate compensable rating for diabetic retinopathy is not warranted.

However, the Board finds that a separate 10 percent rating is warranted from December 2, 2015 for urinary frequency as a diabetic complication under 38 C.F.R. § 4.115a; Diagnostic Code 7541.  The December 2015 genitourinary examiner noted the Veteran's report that he has nighttime awakening to void 2 times per night.  The examiner reported that the etiology of the voiding dysfunction is "prostatism/hypertension/diabetes."  Therefore, the Board finds that the evidence is at least in equipoise as to whether the urinary frequency is a complication of the Veteran's diabetes.  Accordingly, a separate 10 percent rating under 38 C.F.R.        § 4.115a; Diagnostic Code 7541 for urinary frequency is warranted from December 2, 2015.

3. Diabetic Neuropathy of the Left and Right Feet

The Veteran's diabetic neuropathy of the left and right feet are each assigned 10 percent ratings under Diagnostic Code 8699-8621.  

Under Diagnostic Code 8621, mild incomplete paralysis of the external popliteal nerve is rated 10 percent disabling, moderate incomplete paralysis of the external popliteal nerve is rated 20 percent disabling, and severe incomplete paralysis of the external popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in April 2008, the Veteran reported foot numbness when hanging his legs, which had progressively worsened.  He also reported numbness in his hands.  Neurological examination revealed decreased dorsalis pedis and posterior tibial pulses but otherwise the lower extremities were reported to be normal.  No sensory loss was found and reflexes were normal.  No atrophy was noted.  

On VA examination in September 2009, the Veteran reported that if he sits for a long period of time, his right lower leg and foot fall asleep, but that he has no numbness or tingling at other times.  After walking a mile, the Veteran will get a cramp that subsides within a few minutes, but he usually experiences no cramping after walking.  The neurologic examination was found to be normal, including no sensory loss with normal reflexes.  No atrophy was noted.  

During private treatment with Dr. F. in June 2011, the Veteran reported radiating tingling in his feet, difficulty walking, and stiffness in his legs.  He also reported a long history of numbness in his hands.  Sensory examination showed numbness to the dorsal aspect of the right hand, first and second digit, and in the palmar aspect of his fingers up to the metacarpal joint.  In the left hand he was numb on the palm to the pin.  Position sense was intact in the hands.  The examiner reported that he may have had slight vibratory loss.  In the feet, he had a stocking distribution with diminished vibration in the left foot and right toes.  Dr. F. reported that the Veteran had paresthesias and pain in the lower extremities greater than the upper extremities.  The examiner stated that the Veteran "was not consistent on pin and temperature related testing."

During VA examination in September 2012, the Veteran described intermittent needles in the bottom of his feet.  He also described intermittent numbness in his legs and feet.  The examiner noted mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the right and left lower extremities.  Neurologic testing showed normal results in all areas.  The examiner noted the Veteran's lower extremity diabetic peripheral neuropathy but stated that the sciatic and femoral nerves were normal.  The neurological examination was again normal, with no absence of reflex or muscle atrophy.  

On VA examination in October 2015, the Veteran described burning and tingling pain with a numbing sensation in his feet.  He denied weakness.  The examiner noted moderate paresthesias and/or dysesthesias of the right and left lower extremities, with mild numbness.  The neurological examination was normal in all areas, with normal reflexes and no muscle atrophy, and the sciatic and femoral nerves were again reported as normal.  
The Veteran was again examined in December 2015.  The examiner found moderate paresthesias and/or dystehesias of the right and left lower extremities, with moderate numbness.  Vibration sensation was decreased over the great toe, bilaterally.  The examiner commented that the Veteran's diabetic neuropathy would limit ambulation or standing. 

VA treatment records note the Veteran's reports of leg tingling and foot pain.

After review of the record, the Board finds that ratings of 20 percent for diabetic neuropathy of the bilateral feet are warranted from October 29, 2015, the date of the VA examination showing moderate paresthesias and/or dysesthesias of the bilateral lower extremities.  See Diagnostic Code 8621.  However, a rating in excess of 20 percent is not warranted at any time during the appeal period.  Complete nerve paralysis, reflex absence, or muscle atrophy has not been shown, nor has the Veteran's neuropathy been categorized as severe.  Therefore, a rating of 20 percent, but no higher, is warranted.

The Board has considered the Veteran's statements regarding the difficulty he experiences walking, as well as his subjective symptoms, including numbness, tingling, and pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his diabetic neuropathy.  

Finally, the Board does not find that a separate rating is not warranted for neuropathy of the upper extremities.  While the Veteran reported some hand numbness during the April 2008 examination, he reported that it was transient, and, indeed, the Veteran did not report neuropathy symptoms of the upper extremities during the subsequent VA examinations.  To the extent that Dr. F. identified neuropathy symptoms in the upper extremities during private treatment in June 2011, the Board notes that the Veteran did not report similar symptoms during the October 2009, March 2012, October 2015, or December 2015 VA examinations.  Moreover, Dr. F. stated that the Veteran was not consistent on pin and temperature repeated testing.  Due to the conflicting reports between the VA and private examinations, and the indication that the private examination report, itself, may have produced inconsistent results, the Board finds that additional ratings are not warranted.

In summary, the Board finds that ratings of 20 percent, but no higher, are warranted for diabetic peripheral neuropathy of the bilateral feet from October 29, 2015.

C. TDIU 

At the outset, the Board notes that the Veteran is in receipt of a 100 percent schedular rating for ischemic heart disease and SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 3.350(i) from December 14, 2010.  Therefore, a claim of TDIU is moot from that point.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board will address whether a TDIU is warranted prior to December 14, 2010.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

Prior to December 14, 2010, the Veteran met the schedular requirements for a TDIU.  Service connection was in effect for ischemic heart disease (rated as 60 percent disabling); PTSD (rated as 50 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); diabetic neuropathy of the left and right feet (each rated as 10 percent disabling); and residuals of a right hand fragment wound (rated as noncompensable), for a combined disability rating of 90 percent.

In connection with his application for SSA benefits, the Veteran reported that he worked as a brick mason from 1969 to 2003 and that diabetes, heart trouble, arterial disease, and an inability to handle stress caused him to become unable to work in 2001.

As previously noted, during the April 2008 and September 2009 psychiatric examinations, the Veteran reported that he was not working due to his physical conditions, including heart disease, and the September 2009 psychiatric examiner found that the Veteran exhibited moderately reduced reliability and productivity due to the symptoms of anxiety, depression, and poor concentration, but that the Veteran was not totally impaired due to PTSD.

In his October 2010 TDIU application, the Veteran reported that he last worked in December 2002 as a brick mason.  He reported that he had four years of high school education with no additional training.  

In December 2010, the Veteran was afforded a VA examination for his ischemic heart disease.  The examiner opined that the Veteran's service-connected disabilities would prevent him from performing heavy manual labor, but that he could perform light duty or sedentary work.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that prior to December 14, 2010, he was unable to secure and follow a substantially gainful occupation by reason of his service-connected ischemic heart disease and PTSD, and that the criteria for a TDIU were met as of March 18, 2008, the date when the schedular criteria for TDIU were first met.  See Gilbert, 1 Vet. App. 54.  In making this determination, the Board has considered the Veteran's level of education, his employment history as a brick mason, and his level of disability due to his ischemic heart disease and PTSD.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinion of the September 2009 psychiatric examiner and December 2010 heart examiner, however, neither examiner considered the combined effects of those service-connected disabilities.  Moreover, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   In this regard, the Board finds that the Veteran would be unable to perform the sedentary work suggested by the heart examiner due to his PTSD symptoms, including anxiety and depressed mood.  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to the effects of his service-connected ischemic heart disease and PTSD prior to December 14, 2010.  Therefore, entitlement to a TDIU is granted, effective March 18, 2008.

The Board notes here that it has considered whether entitlement to a TDIU based solely on PTSD is warranted, such that the Veteran would be entitled to SMC at the housebound rate prior to December 14, 2010.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  However, the April 2008 and September 2009 psychiatric examiners did not find the Veteran to be unemployable solely due to PTSD.  Furthermore, during those examinations, the Veteran that he was retired due to his physical problems only.  The Veteran subsequently attributed his unemployment to heart problems during the March 2012 examination and back problems during the October 2015 VA examination.  Although the Veteran reported in a December 2013 statement that he is unemployable due solely to his PTSD, the Board finds the Veteran's reports of in 2008 and 2009 that he was unemployable to a combination of conditions, including heart disease, more probative than his subsequent account attributing his unemployability at that time solely due to PTSD.  Therefore, the Board finds that entitlement to SMC prior to December 14, 2010 is not warranted.  

D. Extraschedular Consideration

Finally, the Board has also considered whether the Veteran's PTSD, diabetes, and diabetic neuropathy of the bilateral feet have presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for psychiatric disabilities, diabetes, and neurological disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate occupational and social impairment, the use of insulin and restricted diet, urinary frequency, and loss of nerve function.  Concerning the PTSD claim, specifically, the Board notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted.
ORDER

A rating in excess of 50 percent for PTSD with depressive disorder is denied.  

A rating in excess of 20 percent for diabetes mellitus type II with impotence and bilateral diabetic retinopathy is denied.

From December 2, 2015, a rating of 10 percent, but no higher, for urinary frequency associated with service-connected diabetes mellitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

From October 29, 2015, a rating of 20 percent, but no higher, for diabetic neuropathy of the right foot is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From October 29, 2015, a rating of 20 percent, but no higher, for diabetic neuropathy of the left foot is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Effective March 18, 2008, a total disability rating based on individual unemployability due to service-connected ischemic heart disease and PTSD with depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



___________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


